Citation Nr: 1043352	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to September 
1971.                The appellant is his surviving spouse.          

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Previously, a videoconference hearing before a Veterans Law Judge 
of the Board had been scheduled for August 2007. However, the 
appellant withdrew her hearing request prior to the scheduled 
hearing date, and requested that the adjudication of this claim 
proceed upon the merits. 


FINDINGS OF FACT

1.	The Veteran had service in the Republic of Vietnam during the 
Vietnam Era.

2.	He died due to the condition of metastatic squamous cancer of 
the floor of the mouth. This condition is not amongst those 
legally recognized as available for presumptive service 
connection due to underlying exposure to herbicides. There     is 
no other competent medical evidence linking the cause of the 
Veteran's death to an incident of his military service. 


CONCLUSION OF LAW

The criteria are not met for service connection for the cause of 
the Veteran's death. 38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

On the issue of service connection for the cause of the Veteran's 
death, through VCAA notice correspondence dated from February 
2006, the RO notified the appellant as to each element of 
satisfactory notice set forth under 38 U.S.C.A.         § 5103(a) 
and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the 
joint obligation between VA and the appellant to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist             in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

As an additional notice requirement, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), which set forth a new 
standard as to notice under the VCAA pertaining to a claim for 
Dependency and Indemnity Compensation (DIC) benefits under                 
38 U.S.C.A. § 1310 (where premised upon service- connected or 
compensable disability). Generally, the notice provided must 
include: (1) a statement of the conditions, if any, for which a 
veteran was service- connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. The above criteria were all met through the 
notice correspondence provided to the appellant. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice preceded issuance of the May 2006 RO rating decision on 
appeal, and thus comported with the definition of timely notice. 

The RO has also taken appropriate action to comply with the duty 
to assist the appellant in this case. There is no indication of 
further medical evidence to obtain  in connection with the claim 
for service connection for the cause of the Veteran's death, or 
other action necessary to supplement the record. In support of 
her claim, the appellant has provided private treatment records. 
She declined the opportunity to testify at a hearing. The record 
as it stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances,                   
no further action is necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to death. 38 U.S.C.A. § 
1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010). This 
determination will be made by exercising sound judgment, without 
recourse to speculation, after a careful analysis of all the 
facts and circumstances surrounding the death, including, 
particularly, autopsy reports. Id. A service-connected disability 
will be considered the principal cause of death when the 
disability singly or jointly with some other condition was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). A contributory cause of 
death is inherently one not related to the principal cause. In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown there was a causal connection. 38 C.F.R.                  
§ 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 
168-69 (1992) (addressing requirements for consideration of 
disabilities attributable to service     as contributory, as well 
as direct cause of death in dependency and indemnity compensation 
(DIC) claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).


Pertinent VA law further provides that a veteran who served in 
the Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide agent 
(i.e., Agent Orange). 38 U.S.C.A. § 1116;              38 C.F.R. 
§ 3.307(a)(6)(iii). For purposes of application of this legal 
presumption, service in the Republic of Vietnam means actual 
service in-country in Vietnam from January 9, 1962 through May 7, 
1975, and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

Furthermore, VA regulations provide for presumptive service 
connection for specific diseases associated with exposure to 
herbicide agents. Those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service-connected if there are 
circumstances establishing herbicide agent exposure during active 
military service, even though there is no record of such disease 
during service. Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of 10 percent or 
more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). 

Pursuant to the above regulation, respiratory cancer is one of 
the conditions           for which a rebuttable presumption of 
service connection due to Agent Orange exposure is available. The 
term "respiratory cancers" by regulation encompasses cancers of 
the lung, bronchus, larynx, or trachea. 38 C.F.R. § 3.309(e). 

The provisions for presumptive service connection nonetheless do 
not preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his exposure 
to Agent Orange led to the development of the claimed disability 
after service. See e.g., Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation).

In this case, the Veteran had service in the Republic of Vietnam 
during the Vietnam Era, and hence his underlying exposure to 
Agent Orange in service is presumed. 

The Veteran's death certificate reflects that he died in July 
2004 due to the immediate cause of metastatic squamous cancer of 
the floor of the mouth. 

The December 2005 correspondence received from Dr. T.J.C., a 
private physician, states that he had treated the Veteran during 
his lifetime for squamous cancer of the floor of the mouth 
"which is part of the respiratory system."

The May 2006 medical opinion of a VA physician who had reviewed 
the claims file indicates that the death certificate listed the 
cause of death as metastatic squamous cancer of the floor of the 
mouth. The physician further indicated that this cancer was not 
one of the conditions for which presumptive service connection 
due to Agent Orange exposure was recognized under section 
3.309(e). 

The March 2007 correspondence of Dr. T.J.C. indicates that the 
Veteran                    "had squamous cell carcinoma, head 
and neck upper respiratory cancer, which resulted in his death... 
the patient states he was exposed to Agent Orange                   
in Vietnam."

The Board has reviewed these findings in view of pertinent 
applicable law, and finds that there is no basis under the law to 
award service connection for the cause of the Veteran's death. In 
order to establish service connection for cause of death, the 
record must establish that a disability of service origin caused 
or materially contributed to death. The Veteran's death 
certificate and medical records clearly denote that the cause of 
death was that of metastatic squamous cancer of the floor of the 
mouth. The competent and probative evidence of record weighs 
against associating the cause of the Veteran's death with his 
military service, including presumed Agent Orange exposure. 

Under applicable law, presumptive service connection is warranted 
for respiratory cancers when there is underlying herbicide 
exposure. See 38 C.F.R. § 3.309(e).  This being the case, section 
3.309(e) further defines the term "respiratory cancers" as 
expressly including cancers of the lung, bronchus, larynx, or 
trachea. The area of the floor of the mouth is not included 
within the category of respiratory cancers. This type of cancer 
is definitively distinguishable from the region of the trachea 
(windpipe) or larynx (voicebox). Rather, the Veteran's condition 
is best described as a form of oral, nasal, and pharyngeal 
cancer, for which service connection due to Agent Orange exposure 
is not recognized. The Secretary of VA has determined based on a 
National Academy of Science report issued in June 2007, that 
there is no positive association between exposure to herbicides 
and any other condition for which he has not specifically 
determined that a presumption of service connection is warranted. 
See Notice, 72 Fed. Reg. 32,395-32,406 (June 12, 2007). That 
report further identified an absence of a causal association 
between herbicide exposure and oral, nasal, and pharyngeal 
cancer. Essentially, the available scientific and medical 
evidence at this time rules out a connection between cancer of 
the mouth and Agent Orange exposure. Reviewing the evidence of 
record, while the December 2005 private physician's statement did 
describe the Veteran's cancer of the floor of the mouth as part 
of the respiratory system, the ambit of what constitutes a cancer 
of  the respiratory system is an issue that is already settled by 
law. The provisions of               38 C.F.R. § 3.309(e) 
expressly define the four areas designated as components of the 
respiratory system. There is no indication from the evidence, 
including the December 2005 physician's opinion, that any 
recognized component of the respiratory system was originally 
affected by the Veteran's condition. Meanwhile, the May 2006 VA 
medical opinion makes a consistent finding in this regard, that 
the Veteran did not have a disability of the respiratory system 
under VA guidelines. In any event, the question of whether the 
Veteran had a disorder of the respiratory system is resolved 
without need for extensive medical inquiry, as the applicable 
regulation is clear in defining this term. 

There is medical evidence indicating the Veteran experienced a 
metastasis of cancer from the region of the floor of the mouth to 
the neck region. However, as records        in connection with 
his hospitalization show the area of the floor of the mouth area 
was the origin of the development of cancer. The categorization 
of what type of cancer he had must be based on where it first 
developed. See VAOPGCPREC 18-97           (May 2, 1997) 
(presumptive service connection cannot be established for cancers 
listed as being associated with Agent Orange exposure if the 
cancer developed as the result of metastasis of a cancer not 
listed as being associated with Agent Orange exposure). 
Accordingly, service connection for cause of death cannot be 
granted          in view of the regulations pertaining to 
presumptive service connection. 

Aside from the provisions on presumptive service connection, 
there is no other competent and persuasive evidence attributing 
the cause of the Veteran's death to an incident of his military 
service. To this effect, the March 2007 correspondence from a 
treating physician makes reference to the Veteran's statement 
that he had exposure to Agent Orange in service, but does not 
ever conclusively link                the Veteran's medical 
condition with that underlying fact. The remaining evidence 
available is comprised of the assertions of the appellant, and 
based upon her             lay observation she cannot opine on 
the causation of the Veteran's death, as a complex matter 
requiring medical knowledge. See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).
  
For these reasons, the Board is denying the claim for service 
connection for the cause of the Veteran's death. The Board is 
cognizant of the contentions raised by the appellant in this 
case, but nonetheless observes that the regulations governing 
presumptive service connection based on Agent Orange exposure are 
binding and dispositive upon this case outcome. See 38 U.S.C.A. § 
7104(c) (West 2002 & Supp. 2010). Accordingly, the preponderance 
of the evidence is against the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).   

ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


